Name: Regulation (EU) NoÃ 581/2011 of the European Parliament and of the Council of 8Ã June 2011 amending Council Regulation (EC) NoÃ 55/2008 introducing autonomous trade preferences for the Republic of Moldova
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  Europe;  world organisations
 Date Published: nan

 24.6.2011 EN Official Journal of the European Union L 165/5 REGULATION (EU) No 581/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 8 June 2011 amending Council Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 55/2008 (2) entered into force on 31 January 2008 and has been applied since 1 March 2008. That Regulation introduces a specific scheme of autonomous trade preferences (ATPs) for the Republic of Moldova (hereinafter Moldova). It gives all products originating in Moldova free access to the Union market, except for certain agricultural products listed in its Annex I, for which limited concessions have been given either in the form of exemption from customs duties within the limit of tariff quotas or in the form of a reduction of customs duties. (2) In the framework of the European Neighbourhood Policy (ENP), the EU-Moldova ENP Action Plan, and the Eastern Partnership, Moldova has adopted an ambitious agenda for political association and further economic integration with the Union. Negotiations on a new Association Agreement started in January 2010. Moldova is also making strong progress on regulatory approximation leading to convergence with Union laws and standards in preparation for future negotiations on a deep and comprehensive free trade area (DCFTA) between the Union and Moldova, in the framework of the future Association Agreement. (3) Every year since the application of Regulation (EC) No 55/2008, the tariff quota for wine was fully used months before the end of the year. (4) Moldovas economy is strongly affected by the adverse effects of the global financial and economic crises. The wine sector employs some 300 000 workers, and exports of wine are an important source of export earnings. (5) In order to support Moldovas efforts, in line with the ENP and the Eastern Partnership, and to provide an attractive and reliable market for Moldovas wine exports, it is proposed to increase the existing tariff quota for wine for the year 2011 from 100 000 hectolitres to 150 000 hectolitres, for the year 2012 from 120 000 hectolitres to 180 000 hectolitres, and from the year 2013 onwards to 240 000 hectolitres per year. (6) Regulation (EC) No 55/2008 is applicable until 31 December 2012. (7) Negotiations on a future DCFTA between the Union and Moldova are a common objective for both parties provided that Moldova demonstrates its preparedness to negotiate and sustain the effects of such an ambitious undertaking. In order to allow enough time for appropriate preparations and the negotiation of a DCFTA, it is necessary to extend the validity of Regulation (EC) No 55/2008 beyond 31 December 2012. (8) The extension of validity of Regulation (EC) No 55/2008 should be decided well in advance of its end date, so as to provide Moldovan economic operators in good time with a transparent and predictable trading regime for their exports to the Union beyond 31 December 2012. The validity of that Regulation should therefore be extended until 31 December 2015. (9) In the light of the experience gained under the present ATP scheme, and in order to support further the development of Moldovas economy and the process of regulatory approximation leading to convergence with Union laws and standards in the context of the Eastern Partnership, it is appropriate to review the level of tariff quotas of some products covered by the present ATPs. (10) In order to ensure compliance with the Unions international obligations, the preferences contained in this Regulation should be made conditional on the continuation or renewal of the existing waiver from World Trade Organization obligations obtained by the Union. (11) Regulation (EC) No 55/2008 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 55/2008 is hereby amended as follows: (1) in Article 16, the second subparagraph is replaced by the following: It shall apply until 31 December 2015. The preferences provided for in this Regulation shall cease to apply, in whole or in part, should they not be permitted, in whole or in part, by a waiver granted by the World Trade Organization. Those preferences shall cease to apply from the day on which the waiver is no longer in effect. The Commission shall, sufficiently prior to that date, publish a notice in the Official Journal of the European Union to inform operators and the competent authorities thereof. The notice shall specify which preferences provided for by this Regulation will no longer apply and the date on which they cease to apply.; (2) Table 1 of Annex I is replaced by the table appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 8 June 2011. For the European Parliament The President J. BUZEK For the Council The President GYÃ RI E. (1) Position of the European Parliament of 24 March 2011 (not yet published in the Official Journal) and decision of the Council of 27 May 2011. (2) OJ L 20, 24.1.2008, p. 1. ANNEX Order No CN Code Description 2008 (1) 2009 (1) 2010 (1) 2011 (1) 2012 (1) 2013 (1) 2014 (1) 2015 (1) 09.0504 0201 to 0204 Fresh, chilled and frozen meat of bovine animals, swine and sheep and goats 3 000 (2) 3 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 09.0505 ex 0207 Meat and edible offal of the poultry of heading 0105, fresh, chilled or frozen, other than fatty livers of subheading 0207 34 400 (2) 400 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 09.0506 ex 0210 Meat and edible meat offal of swine and bovine animals, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal of domestic swine and bovine animals 400 (2) 400 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 500 (2) 09.4210 0401 to 0406 Dairy products 1 000 (2) 1 000 (2) 1 500 (2) 1 500 (2) 1 500 (2) 1 500 (2) 1 500 (2) 1 500 (2) 09.0507 0407 00 Birds eggs, in shell 90 (3) 95 (3) 100 (3) 110 (3) 120 (3) 120 (3) 120 (3) 120 (3) 09.0508 ex 0408 Birds eggs, not in shell and egg yolks, other than unfit for human consumption 200 (2) 200 (2) 300 (2) 300 (2) 300 (2) 300 (2) 300 (2) 300 (2) 09.0509 1001 90 91 1001 90 99 Other spelt (other than spelt for sowing), common wheat and meslin 25 000 (2) 30 000 (2) 35 000 (2) 40 000 (2) 50 000 (2) 55 000 (2) 60 000 (2) 65 000 (2) 09.0510 1003 00 90 Barley 20 000 (2) 25 000 (2) 30 000 (2) 35 000 (2) 45 000 (2) 50 000 (2) 55 000 (2) 60 000 (2) 09.0511 1005 90 Maize 15 000 (2) 20 000 (2) 25 000 (2) 30 000 (2) 40 000 (2) 45 000 (2) 50 000 (2) 55 000 (2) 09.0512 1601 00 91 and 1601 00 99 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 500 (2) 500 (2) 600 (2) 600 (2) 600 (2) 600 (2) 600 (2) 600 (2) ex 1602 Other prepared or preserved meat, meat offal or blood:  of fowls of the species Gallus domesticus, uncooked,  of domestic swine,  of bovine animals, uncooked 09.0513 1701 99 10 White sugar 15 000 (2) 18 000 (2) 22 000 (2) 26 000 (2) 34 000 (2) 34 000 (2) 34 000 (2) 34 000 (2) 09.0514 2204 21 and 2204 29 Wine of fresh grapes other than sparkling wine 60 000 (4) 70 000 (4) 80 000 (4) 150 000 (4) 180 000 (4) 240 000 (4) 240 000 (4) 240 000 (4) (1) From 1 January until 31 December, except for 2008, for which the tariff quotas apply from the first day of application of the Regulation until 31 December. (2) Tonnes (net weight). (3) Million units. (4) Hectolitres.